Case 2:20-cv-03363-FMO-E Document 18 Filed 09/14/20 Page 1 of 1 Page ID #:93
 1
 2
                                             JS−6
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 CHRIS LANGER                                  CASE NO:
                                                  2:20−cv−03363−FMO−E
 12                    Plaintiff(s),
               v.                       ORDER DISMISSING ACTION
 13
      YICK KEUNG BENEVOLENT ASSOCIATION WITHOUT PREJUDICE
 14 , et al.
 15
 16                   Defendant(s).
 17
 18
 19            Having been advised by counsel that the above−entitled action has been settled,
 20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
 21    and without prejudice to the right, upon good cause shown within 45 days from the
 22    filing date of this Order, to re−open the action if settlement is not consummated.
 23    The court retains full jurisdiction over this action and this Order shall not prejudice
 24    any party to this action.

 25        IT IS SO ORDERED.
 26
      DATED: September 14, 2020                      /s/ Fernando M. Olguin
 27                                                 Fernando M. Olguin
                                                    United States District Judge
 28
